Title: William Lambert to Thomas Jefferson, 24 July 1810
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington, 
                     July 24th 1810.
          
          Your letter of the 16th instant, had been probably in the post-office in this city a few days before I received it; and as I consider it as an evidence of respectful attention due to those persons whose character in public and private life, and intrinsic merit, deserve my esteem, I am generally prompt in the answers I return to the communications with which I may be favored by them.  I am much pleased to be informed, that the expression of sentiments by the Tammany Society of Washington, relating to yourself, as well as the republican principles and spirit which are or ought to be the basis and support of our national government, meet with your approbation.
             I never supposed or expected, that you would take the trouble to examine critically, and give an 
                  a decided opinion on the calculations I submitted to you, for determining the longitude of the capitol in this city from Greenwich observatory, in England, or on the rules and series connected with the computation. An investigation of this kind, I did then, and still think wholly unnecessary, because they are founded on such correct principles
			 as none who understand the theory and practice of spherical trigonometry, will pretend to dispute; but the expression of your sentiments respecting a plan formed by a native citizen of this
				country,
			 to break a remaining link in the chain of dependence on Great Britain, was principally desired. You have in your former communications, given those sentiments in a manner fully satisfactory to me; and it would be superfluous, if not improper, for you to
			 repeat, or me to request an opinion, which I consider to be plain and unequivocal on the subject.
			 One of the
			 printed
			 copies concerning a first meridian, was intended (as a mark of respect) for
				your
			 own use, the other, for the American philosophical Society. I have not received any notice from its members, or either of them, whether that Society have examined, commended, or disapproved of the work. I mean, from such as reside in or about Philadelphia.
          That you may long enjoy the tranquil state which you so well define in the latter part of your letter,—and be uniformly blessed with health and rational amusement, to which exercise, a contented mind, and the recreations of family and neighbourly society, must essentially contribute,—be pleased to accept, as the sincere wish of
          
            Sir, Your most obedt servant,
            William Lambert.
          
        